These appeals are from a decree like the one in Nos. 31 and 32 Appeals of the October Term (see ante, page 355).
The appeals were heard together in the Court below, and the evidence relied on by the parties in these appeals is the evidence we have considered in Nos. 31 and 32. What we have said in Nos. 31 and 32 applies to the appeals in this case, and for the reasons there stated the decree of the Court below must be affirmed.
Decree affirmed, each party to pay one-half the costs in thisCourt. *Page 394